DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu (US Pub: 2013/0307772 A1).
 	As to claim 1, Wu teaches an information processing device (i.e. the device 1 of figure 1 which process information to control projection module 100) (see Fig. 102, [0021-0030]), comprising: 
a light emission control unit (i.e. the encoding module 134 is used to control the light emitting module 130) (see Fig. 1-2, [0030]) that performs control such that a first light emission instruction is output to a first input device if first identification information has been received from the first input device (i.e. the first input device is the infrared spot capturing module 101) (see Fig. 2, [0029]); and 

As to claim 18, Jiang teaches an information processing method (i.e. the method of Wu’s device 1 of figure 1 which process information to control projection module 100 base on infrared light input) (see Fig. 1-2, [0021-0030]), including: 
controlling such that a first light emission instruction is output to a first input device (i.e. the pen input device of figure 1 element 13, is shown to include the encoding module 134 is used to control the light emitting module 130) (see Fig. 1-2, [0030]), if first identification information has been received from the first input device (i.e. the first input device is the infrared spot capturing module 101) (see Fig. 2, [0029]); and 
associating, by using a processor(i.e. the processing unit the processing module 102) (see Fig. 2, [0029]), first light emission position information with the first identification information (i.e. the location of the infrared spot of the light input) (see Fig. 3, [0035-0036]), if the first light emission position information has been acquired, the first light emission position information indicating a position where light has been emitted by a first light emission unit of the first input device (i.e. as seen in figure 3 the first location t1, x1, y1 location  information is shown to be acquired by the system) (see Fig. 1-3, [0029-0035])
As to claim 19, Jiang teaches an information processing system having an input device and an information processing device, (i.e. the device 1 of figure 1 which process information to control projection module 100) (see Fig. 102, [0021-0030]) wherein the input device (i.e. the input device is 13 
a light emission control unit that performs control such that the light emission instruction is output, if the identification information has been received (i.e. the processing unit the processing module 102) (see Fig. 2, [0029]); and 
a processing unit that associates light emission position information with the identification information (i.e. the processing unit the processing module 102) (see Fig. 2, [0029]), if the light emission position information has been acquired, the light emission position information indicating a position where light has been emitted by the light emission unit (i.e. as seen in figure 3 the first location t1, x1, y1 location  information is shown to be acquired by the system after the pen device 13 outputs the light spot ) (see Fig. 1-3, [0029-0035])
As to claim 2, Wu teaches the information processing device according to claim 1, wherein the processing unit associates the first light emission position information with the first identification information, if the first light emission position information has been acquired in a first time period since the output of the first light emission instruction (i.e. as seen in figure 3 the user points the light in the motion of the screen locations) (see Fig. 3, [0035-0036]).
As to claim 3, Wu teaches the information processing device according to claim 2, wherein the light emission control unit performs control such that a light emission stop instruction is output to the first input device, if the first light emission position information has not been acquired in the first time 
As to claim 4, Wu teaches the information processing device according to claim 3, wherein the light emission control unit performs control such that a second light emission instruction is output to a second input device different from the first input device after a second time period elapses from the reception of the first identification information, if second identification information has been received from the second input device in the second time period since the reception of the first identification information (i.e. as seen in figure 4, the input device 13a is a second input device is an input device different from 13 which is activatable if another user activate it having different identification) (see Fig. 4, [0038-0040]).
As to claim 5, Wu teaches the information processing device according to claim 4, wherein the processing unit associates second light emission position information with the second identification information, if the second light emission position information has been acquired in a third time period since the output of the second light emission instruction, the second light emission position information indicating a position where light has been emitted by a second light emission unit of the second input device (i.e. as seen in figure 4, the input device 13a is a second input device having a different ID code is an input device different from 13 which is activatable if another user activate it having different identification which allow the device to input at a different location and position) (see Fig. 4, [0038-0040]).
As to claim 6, Wu teaches the information processing device according to claim 1, wherein the processing unit performs control such that a light emission stop instruction is output to the first input device (i.e. the device unit 13 is modulating the light spot on the screen 3A) (See Fig. 2-3, [0028-0035]), if time in which the first light emission position information is not acquired continues for more than a 
As to claim 7, Wu teaches the information processing device according to claim 1, wherein the information processing device comprises a presentation control unit that performs control such that presentation according to state information on the first input device is executed by a presentation unit of the first input device (i.e. as seen in figure 1-2 the system of Wu is a presentation control system which uses the computer 11 to present information on the projection device 10 based on the input control of pen 13) (see Fig. 1-2, [0021-0030]).
As to claim 8, Wu teaches the information processing device according to claim 7, wherein the state information includes at least one of: before the output of the first light emission instruction; after the output of the first light emission instruction and before the acquisition of the first light emission position information; and a state where the first light emission position information has been associated with the first identification information (i.e. as seen in figure 1-3 the light spot as seen in screen shot 3A and 3B indicated that the first light emission instruction is activated to module the infrared signal on the screen which as state is associated with the first identification of the t1, x1 and y1) (see Fig. 1-3, [0021-0036]).
As to claim 9, Wu teaches the information processing device according to claim 7, wherein the presentation is executed by use of a blinking pattern of an LED or a color of the LED (i.e. as seen in figure 3A and 3B, the light emitting device 13 creates the input light by used the light emitting device 130 to emitting blinking pattern that is detected by the sensor 101) (see Fig. 1-3, [0021-0036]).
As to claim 10, Wu teaches the information processing device according to claim 1, wherein the information processing device comprises a presentation control unit that performs control such that presentation according to information related to handwriting with the first input device is executed by a 
 	As to claim 11, Wu teaches the information processing device according to claim 1, wherein the processing unit associates the first light emission position information with the first identification information, if the first light emission position information has been acquired based on a captured image (i.e. as seen in figures 1-3, the capture image is the one seen in figure 3B which is formed by the processing unit associated the first light emission position information of t1, x1, y1 as it moves to indicate the line pattern as an overall image) (see Fig. 3, [0035-0036]).
As to claim 12, Wu teaches the information processing device according to claim 1, wherein the first input device is a pen-type input device (i.e. as seen in figure 1, the device 13 is said to be a pen) (see Fig. 1, [0023]).
As to claim 13, Wu teaches the information processing device according to claim 1, wherein the processing unit associates the first light emission position information, the first identification information, and the information related to the handwriting with the first input device with one another, if the first light emission position information has been acquired (i.e. as seen in figures 1-3, the capture image is the one seen in figure 3B which is formed by the processing unit associated the first light emission position information of t1, x1, y1 as it moves to indicate the line pattern as an overall image) (see Fig. 3, [0035-0036]).
As to claim 14, Wu teaches the information processing device according to claim 1, wherein the first light emission unit is an infrared LED or a visible LED (i.e. in figure 2 the light emitting device 130 is said to be of an infrared type) (see Fig. 2, [0028]).
As to claim 15, Wu teaches the information processing device according to claim 1, wherein the first identification information is transmitted from the first input device, if a predetermined operation 
As to claim 16, Wu teaches the information processing device according to claim 15, wherein the detecting unit includes a switch, a pressure sensor, an electromagnetic induction sensor, or a capacitive sensor (i.e. the switching button 132 is said to be on the pointing device) (see Fig. 2, [0030]).
As to claim 17, Wu teaches the information processing device according to claim 1, wherein the first identification information is received from the first input device by use of Bluetooth (registered trademark), Wi-Fi (registered trademark), ZigBee (registered trademark), infrared communication, or ultrasonic communication (i.e. the infrared communication link is used by Wu) (see Fig. 2, [0028-0030]).
As to claim 20, Wu teaches the information processing system according to claim 19, wherein the information processing system has an imaging device (i.e. the imaging device 101) (see Fig. 2), and the processing unit associates the light emission position information with the identification information, if the light emission position information has been acquired based on an image captured by the imaging device (i.e. as seen in figure 1-2, the system of Wu uses the imaging device 101 to input the light spot input from user moving pen device 13) (see Fig. 1-2, [0021-0030]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art Jiang et al. (US Pub: 2020/0404077 A1) is cited to teach a similar type of light emission control system that is able to localize the emission information to a precise location based on the RSSI protocol.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571-272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CALVIN C MA/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        September 30, 2021